Contrary to the defendant’s contention, we find that, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was excessive to the extent indicated. Mengano, P. J., Bracken, Lawrence and Rosenblatt, JJ., concur.